Citation Nr: 1128499	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-37 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the service-connected status-post lumbar discectomy with degenerative disc disease.  

2.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected radiculopathy of the right lower extremity.  




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1977.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the RO.  

Of preliminary importance, because the claim for a higher rating for the service-connected radiculopathy of the right lower extremity involves a request for a higher rating following the grant of service connection, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In December 2008, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The purpose of this remand was to undertake additional procedural and evidentiary development, to include obtaining Social Security Administration (SSA) records, and scheduling a VA examination.  

As will be discussed, all of the actions previously sought by the Board through its prior request appear to have been substantially completed as directed, despite the Veteran's representative's contention that the VA examination was inadequate for VA rating purposes.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the Board to proceed with appellate review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, the issues of service connection for type II diabetes mellitus, claimed as secondary to the service-connected spine disability and for constipation, claimed as secondary to the service-connected spine disability, along with entitlement to a temporary total rating based on a period of convalescence under the provisions of 38 C.F.R. § 4.30, have been reasonably raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The Board notes that the record indicates that the Veteran was assigned a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability, effective on June 16, 2005 (see January 2010 RO rating decision).  

However, there is no rating decision contained within the claims file that shows the adjudication of that issue or the assignment of that rating.  As the matter appears to have been resolved, the Board will not refer this issue for further consideration by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a copy of the rating decision granting the TDIU rating should be associated with the claims file.  


FINDINGS OF FACT

1.  For the duration of the appeal, the service-connected status-post lumbar discectomy with degenerative disc disease is not shown to have been productive of more than a severe functional loss of the thoracolumbar spine due to pain without ankylosis, a fractured vertebra, or any incapacitating episodes due to intervertebral disc syndrome that required bed rest prescribed by a physician.  

2.  For the duration of the appeal, the service-connected radiculopathy of the right lower extremity is shown to have been productive of a disability picture that more nearly approximates that of moderately severe incomplete paralysis of the sciatic nerve; complete paralysis is not demonstrated.  


CONCLUSIONS OF LAW

1.  For the period of the appeal, the criteria for an evaluation in excess of 40 percent for the service-connected status-post lumbar discectomy with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, including Diagnostic Codes (DCs) 5285, 5289, 5292, and 5293 (2003); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 5243 (2010).  

2.  For the period of the appeal, the criteria for the assignment of an initial evaluation of 40 percent, but not higher for the service-connected radiculopathy involving the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.124a including DC 8520 to 8720, and 8521 to 8721 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in August 2003, January 2004, June 2005, March 2006, January 2009, and October 2009.  

In the March 2006 and January 2009 letters, the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in January 2010.  As this course of action has corrected any initial notice errors, there is no prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded multiple VA examinations to address the nature and severity of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  He was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found), are both required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, states that the evaluation of the same disability under various diagnoses is to avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Id.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Where law or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the Veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  

If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  

The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must generally consider the claim pursuant to both versions during the course of an appeal.  See VAOPGCPREC 3- 2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  


Specific Legal Criteria

A.  Diseases and Injuries of the Spine

Under the criteria in effect prior to September 26, 2003, potentially applicable diagnostic codes for rating musculoskeletal lumbar spine disabilities are as follows:


DC 5285, in effect prior to September 26, 2003, provides:  

Vertebra, fracture of, residuals: 

100%	With cord involvement, bedridden, or requiring long leg braces;  

Consider special monthly compensation; with lesser involvements rte for limited motion, nerve paralysis.  

60%	Without cord involvement; abnormal mobility requiring neck brace (jury 	mast).  

In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  

Note: Both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  See 38 C.F.R. § 4.71a, DC 5285 (2003).  


DC 5289, in effect prior to September 26, 2003, provides:

Spine, ankylosis of, lumbar:

50%	 Unfavorable;

40%	Favorable.  

See 38 C.F.R. § 4.71a, DC 5289 (2003).  


DC 5292, in effect prior to September 26, 2003, provides:

40%	Severe limitation of motion for the lumbar spine;  

20%	Moderate limitation of motion for the lumbar spine;  

10%	Slight limitation of motion for the lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292 (2003).  

DC 5293, in effect prior to September 23, 2003, provides:

Intervertebral disc syndrome: Evaluate intervertebral disc syndrome (pre-operatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under §4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

60%	With incapacitating episodes having a total duration of at least six weeks 	during the past 12 months;  

40%	With incapacitating episodes having a total duration of at least four weeks 	but less than six weeks during the past 12 months;  

20%	With incapacitating episodes having a total duration of at least two weeks but 	less than four weeks during the past 12 months;  

10%	With incapacitating episodes having a total duration of at least one week but 	less than two weeks during the past 12 months;  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurological signs and symptoms resulting from intervertebral disc syndrome that are present constantly or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  


DC 5295, in effect prior to September 23, 2003, provides:

Lumbosacral strain:

40%	Severe, with listing of whole spine to opposite side, positive Goldthwaite's 	sign, marked limitation of forward bending in standing position, loss of 	lateral motion with osteo-arthritic changes, or narrowing or irregularity of 	joint space, or some of the above with abnormal mobility on forced motion;  

20%	With muscle spasm on extreme forward bending, loss of lateral spine 	motion, unilateral, in standing position;  

10%	With characteristic pain on motion.  See 38 C.F.R. § 4.71a, DC 5295 (2003).  


Effective on September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in DC 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  

Effective on September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  

These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately.  These changes are listed under DCs 5235-5243.  

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides:


(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

40%	Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the 	thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire 	thoracolumbar spine;  

30%	Forward flexion of the cervical spine 15 degrees or less; or, favorable 	ankylosis of the entire cervical spine;  

20%	Forward flexion of the thoracolumbar spine greater than 30 degrees but not 	greater than 60 degrees; or, forward flexion of the cervical spine greater than 	15 degrees but not greater than 30 degrees; or, the combined range of motion 	of the thoracolumbar spine not greater than 120 degrees; or, the combined 	range of motion of the cervical spine not greater than 170 degrees; or, muscle 	spasm or guarding severe enough to result in an abnormal gait or abnormal 	spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  

10%	Forward flexion of the thoracolumbar spine greater than 60 degrees but not 	greater than 85 degrees; or, forward flexion of the cervical spine greater than 	30 degrees but not greater than 40 degrees; or, combined range of motion of 	the thoracolumbar spine greater than 120 degrees but not greater than 235 	degrees; or, combined range of motion of the cervical spine greater than 170 	degrees but not greater than 335 degrees; or, muscle spasm, guarding, or 	localized tenderness not resulting in abnormal gait or abnormal spinal 	contour; or, vertebral body fracture with loss of 50 percent or more of the 	height.  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habits, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or segmental instability, 5240 Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative arthritis of the spine (see also diagnostic code 5003)


Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at least 6 weeks 	during the past 12 months;  

40%	With incapacitating episodes having a total duration of at least 4 weeks but 	less than 6 weeks during the past 12 months;  

20%	With incapacitating episodes having a total duration of at least 2 weeks but 	less than 4 weeks during the past 12 months;  

10%	With incapacitating episodes having a total duration of at least one week but 	less than 2 weeks during the past 12 months;  

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

Normal ranges of motion of the thoracolumbar spine are to 30 degrees in extension, to 90 degrees in flexion, to 30 degrees in lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 4.71, Plate V (2010).  


B.  Diseases of the Peripheral Nerves

The General Rating Formula for Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124a, provides as follows:


Diagnostic Code 8250 provides:

Sciatic nerve: 

Paralysis of: 

80%	 Complete; the foot dangles and drops, no active movement possible of 	muscles below the knee, flexion of knee weakened or (very rarely) lost;  

Incomplete: 

60%	Severe, with marked muscular atrophy; 

40% 	Moderately severe;  

20%	Moderate; 

10%	Mild.  


Diagnostic Code 8620	

Neuritis.  

Diagnostic Code 8720	

Neuralgia.  

38 C.F.R. § 4.124a, DCs 8520, 8620, and 8720 (2010).  


Diagnostic Code 8521 provides: 

External popliteal nerve (common peroneal):

Paralysis of: 

40%	Complete; foot drop and slight droop of first phalanges of all toes, cannot 	dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes 	lost; abduction of foot lost, adduction weakened; anesthesia covers entire 	dorsum of foot and toes;  

Incomplete: 

30%	Severe; 

20%	Moderate; 

10%	Mild.  


Diagnostic Code 8621	

Neuritis.  

Diagnostic Code 8721	

Neuralgia.  

38 C.F.R. § 4.124a, DC 8521, 8621, and 8721 (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Of preliminary importance, the Board is aware that the Veteran's representative, in a May 2011 Written Brief Presentation, has argued that the Veteran's most recent VA examination conducted in November 2009, was inadequate for VA rating purposes due to the fact that the examiner was a physician's assistant, not an orthopedist, as was requested by the Board in a prior remand directive.  

However, the Board finds that there has been substantial compliance with the directive under Stegall v. West, 11 Vet. App. 268, 270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); and Dyment v. West, 13 Vet. App. 141 (1999).  

Moreover, the Court has held that VA may satisfy its duty to assist by providing a medical examination conducted by a person who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007).  

Here, the report of the November 2009 VA examination reflects that the Veteran was evaluated by a physician's assistant who is clearly qualified to evaluate the severity of the service-connected spine and nerve disabilities.  

The Board notes that the diagnostic criteria for evaluating the spine rely upon objective findings and that the November 2009 report includes range of motion testing, radiological testing, nerve testing, muscle testing, and other relevant diagnostic testing that meet with the requirements of the applicable diagnostic criteria.  

To the extent that the Board is relying on medical observations easily within the competence of the physician's assistant and other specific testing results, the record is found to be adequate for the purpose of addressing the claims for increase presented in this case.  Moreover, to the extent that the action taken hereinbelow is favorable to the Veteran, further delay to schedule another VA examination based on the argument presented by the representative in this case would not serve the Veteran's interest.  

Hence, the Board will proceed with the adjudication of the claims by addressing the entire evidentiary record.  

With respect to the back disability, the Veteran asserts that he is entitled to a higher rating for his service-connected status-post lumbar discectomy with degenerative disc disease, evaluated as 40 percent disabling under DCs 5292 and 5293 (2003), and 5235 to 5243 (2009), due to the inadequacy of the current evaluation.  38 C.F.R.§ 4.71a.  

Significant, in a November 2003 rating decision, the evaluation for the service-connected status-post lumbar discectomy with degenerative disc disease was increased to 40 percent, effective on July 18, 2003.  The Veteran appealed this decision in a December 2003 Notice of Disagreement.  The rating was subsequently confirmed and continued in a June 2004 RO rating decision.  

The Board has reviewed the evidence of record and, for the following reasons, finds that the service-connected back disability is not productive of more than a severe functional loss due to pain at any time during the period of the appeal.   Because the record does not shown any ankylosis, fractured vertebra, or incapacitating episodes due to intervertebral disc syndrome that require bed rest prescribed by a physician, a rating higher than 40 percent is not applicable in this case.  

Notably, VA, SSA, and private treatment records, dated from 2003, show findings of and treatment for low back pain that interferes with the activities of daily living; postoperative changes at the L4 to L5 level with enhancing granulation tissue noted in the anterior epidural space, small area of nonenhancement in the right lateral recess corresponding to a larger area and representing the small residual or recurrent disc material; severe narrowing of the right lateral recess and moderate narrowing of the left lateral recess; severe narrowing of both neural foramina at the L4 to L5 level; paraspinal lumbar muscle spasm with guarded movement; straight leg testing limited due to back pain that did not seem to be a true radicular phenomenon; labored movement with symmetrical and appropriate reflexes, intact sensation and treatment with various prescribed medications, a back brace, a cane, various back surgeries and injections.  

They also include diagnoses of right L4 to L5 lateral recess stenosis; bilateral L4 to L5 laminectomy; right L4 to L5 foraminal stenosis; left L4 to L5 disc protrusion; right L4 to L5 spinal stenosis with protruded disc; right L4 to L5 lateral recess stenosis with a diffuse posterior paraspinous musculature phlegmon/ abscess, bilaterally, suspected right L4 to L6 discitis/osteomyelitis, and abnormal soft tissue to the right of midline within the central spinal canal that might represent granulation tissue.   

In conjunction with the current appeal, the Veteran underwent VA/QTC examinations in September 2003, May 2004, March 2005 and most recently November 2009.  

In the September 2003 QTC examination, the examiner noted a history of surgical procedures to treat the Veteran's chronic low back syndrome.  The examiner noted that the Veteran was capable of brushing his teeth, cooking and walking, that he could shower and dress himself while seated, but that he could not climb stairs, shop, vacuum, garden, drive a car, take out the trash, push a lawn mower, lift or bend.  

The Veteran was observed to have an unusual posture on examination.  The examiner remarked that the Veteran was tilted to the right at the waist at approximately a 25 or 30 degree angle.  

The Veteran indicated that he was unable to straighten up.  His gait was described as abnormal, and examination of the lumbar spine showed radiation of pain on movement to the right leg, moderate muscle spasm in the right paravertebral muscles with tenderness in the same area of the lumbosacral part of the back.  

Straight leg raising was noted as positive at 10 degrees on the right and 45 degrees on the left.  Pain was described as shooting in the posterior lateral aspect of the right thigh, and the limitation of the range of motion was due to pain, beginning at the point of limitation.  The examiner observed that it was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  

The range of motion testing revealed findings of flexion from 0 to 45 degrees, extension to 10 degrees, right lateral and left lateral movement to 20 degrees each way and right and left rotation to 15 degrees each way.  

Diagnostic testing revealed findings of degenerative disc narrowing at L4 to L5 and L5 to S1 with no fracture or subluxation seen.  Facet sclerosis was noted on the right at L5 and S1, and the Veteran was diagnosed with degenerative changes involving L4 to L5 and L5 to S1, without acute bony abnormality in spite of a history of prior surgery.  

The examiner diagnosed the Veteran with status-post lumbar discectomy, residual lower back pain, right sciatic pain and limited ability to bend the back.  

In the May 2004 QTC examination, the examiner noted that the Veteran complained of having constant, sharp, aching pain that was brought on by physical activity and stress.  He reported undergoing three surgical procedures that required bedrest each time.  He was functionally impaired as he could no longer participate in any normal activity, including working.  

On examination, the examiner observed that the Veteran was well developed and obese, walked with a cane in the right hand, walked with marked right antalgic gait, and had stooped posture because of the use of a short cane.  The examiner noted that there was no radiation of pain on movement that was detectable or muscle spasm.  There was tenderness in the midline over the scar of the midlumbosacral area observed, as well as straight leg raising positive at 15 degrees on the right and 50 degrees on the left.  

The Veteran's flexion was observed to be limited to 20 degrees, extension was limited to 0 degrees, right and left lateral flexion was limited to 10 degrees, and right and left lateral rotation was limited to 10 degrees.  The examiner indicated that all of these limitations were due to pain that began at that point, and the Veteran would not allow movement beyond that point.  The examiner noted that the Veteran was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  

Diagnostic testing revealed findings of five lumbar type vertebrae identified, with normal vertebral body heights and no evidence of fracture, dislocation, or destructive lesion.  Disc space heights were noted as normal, and there were moderate arthritic changes with marginal spur formation at levels L3 to L4, L4 to L5, and L5 to S1, but no evidence of spondylosis or spondylolisthesis.  

The examiner noted the paraspinal soft tissues were normal, that the alignment of the lumbar spine was normal, and that the Veteran had moderate osteoarthritic change of the lower lumbosacral spine at levels L3 to S1.  The examiner opined that, for intervertebral syndrome, it was assumed that this was lumbar or possibly, including or involving, the sacral area.  

The March 2005 QTC examination report reflected complaints of post-operative lumbar pain and degenerative disc disease that at times required bed rest.  The Veteran denied that his disability caused incapacitation.  

The examiner observed abnormal posture flexed at hips, abnormal gait, radiating pain on movement down the right leg with forward flexion of the spine, muscle spasm present in the lumbar paraspinals, tenderness on examination of the lumbar paraspinals and spinous processes, positive straight leg raising on the right, negative straight leg raising on the left, and no ankylosis of the spine.  

The range of motion testing revealed that flexion was to 30 degrees and that extension, left lateral flexion, right lateral flexion, left rotation, and right rotation were all to 0 degrees, with pain for all ranges of motion occurring at 0 degrees.  

The examiner noted that the range of motion of the spine was additionally limited by pain, fatigue and weakness with repetitive use, with pain as having the major functional impact.  The examiner noted that it was not additionally limited by lack of endurance or incoordination after repetitive use.  

The examiner observed that there were signs of intervertebral disc syndrome with chronic and permanent nerve root involvement; however, intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  The Veteran was diagnosed with status-post lumbar discectomy with degenerative disc disease.  

The November 2009 examination report noted that the Veteran characterized his symptoms as low back pain that had grown progressively worse.  He gave a history of three prior lumbar surgeries and discectomy and of lumbar epidural steroid injections with fair response, but with a side effect of constipation.  He also reported being treated with a back brace, a transcutaneous electrical nerve stimulation (TENS) unit, a cane, and various medications.  

The Veteran denied having a history of neoplasm, urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, fecal incontinence, obstipation, and erectile dysfunction, but endorsed symptoms of nocturia, numbness, paresthesias, leg or foot weakness, foot falls, and unsteadiness related to his back disability.  

The Veteran also provided a history of fatigue; decreased motion; stiffness; weakness; spasms; and sharp, nagging, achy, severe, constant, daily pain in the low back that waxed and waned throughout the day and woke him at night.  He suffered from severe, weekly flare-ups that lasted for hours and were precipitated by walking too much and the weather.  

The Veteran complained of incapacitating episodes of spine disease, occurring approximately once every other month, which prevented him from getting out of bed, but had never been ordered by a physician.  He reported having had more than one occasion of needing his spouse to bathe him in bed because of a period of incapacitation.  He indicated that he could walk for a quarter of a mile and required the use of a cane and brace to ambulate.  

The examination revealed findings of posture fixed in flexed position, normal head position, symmetric in appearance, and the presence of lumbar flattening; however, there was no gibbus, kyphosis, list, lumbar lordosis, scoliosis, reverse lordosis, cervical spine ankylosis, or thoracolumbar spine ankylosis.  The thoracic sacrospinalis showed no spasm, but bilateral atrophy, guarding, pain with motion, tenderness and weakness.  

The range of motion testing for the thoracolumbar spine reflected findings of flexion from 4 to 80 degrees, extension from 0 to 3 degrees, left lateral flexion from 0 to 12 degrees, left lateral rotation from 0 to 35 degrees, right lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 25 degrees, and objective evidence of pain on active range of motion, including objective evidence of pain following repetitive motion and additional limitation after three repetitions of range of motion.  

The examiner observed that range of motion after repetitive motion testing showed flexion from 5 to 60 degrees, extension from 0 to 3 degrees, left lateral flexion from 0 to 12 degrees, left lateral rotation from 0 to 35 degrees, right lateral flexion from 0 to 11 degrees, and right lateral rotation from 0 to 25 degrees, limited by pain.  The examiner noted the Lasegue's sign was not positive.  

Imaging study results indicated an impression of degenerative disc disease, and of postoperative changes of the lumbar spine most notable at the L4 to L5 and L5 to S1 levels, and small residual disc enhancement that was nonsepecific at the L4 to L5 and L5 to S1 levels that could be a postoperative change.  

The examiner added that there were incapacitating episodes due to intervertebral disc syndrome and that the Veteran was diagnosed with moderate to severe lumbar degenerative disc disease with lumbar stenosis.  

Based on the foregoing, the Board concludes that an evaluation of 40 percent for the service-connected low back disability, under the applicable diagnostic criteria, is not warranted for any period of the appeal.  

In order to warrant an evaluation in excess of 40 percent, the Veteran must be diagnosed with intervertebral disc syndrome that was productive of incapacitating episodes of physician prescribed bed rest having a total duration of at least 6 weeks during the past 12 months or be diagnosed with the residuals of a fractured vertebra without cord involvement with abnormal mobility requiring a neck brace; or be diagnosed with ankylosis of the lumbar spine.  

In this case, the medical evidence does not show that the Veteran has had any ankylosis of the lumbar spine, or any fractured vertebra; nor does it show that the Veteran has had any incapacitating episodes requiring physician prescribed bed rest.  See 38 C.F.R. § 4.71a, DCs 5285, 5289 and 5293 (2003); 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  

Accordingly, on this record, a rating higher than 40 percent for service-connected back disability is not warranted.  

Finally, the Board has specifically considered the guidance of DeLuca, in order to determine that an increased evaluation of 40 percent was warranted.  

While recognizing that the Veteran has subjective complaints of pain in regard to his back and that the record contains an indication that the Veteran suffers from severe flare-ups, there is also evidence indicating a finding of additional functional loss beyond that which was objectively shown in the examinations due to pain, weakness, excess fatigability, or incoordination.  

However, the Board holds that an additional evaluation in consideration of DeLuca and applicable VA code provisions is not warranted, because this added impairment is contemplated by the 40 percent evaluation currently assigned in accordance with established rating criteria.  See also 38 C.F.R. § 4.7.  

For these reasons, the claim on appeal must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

With respect to the claimed increased initial rating for the service-connected radiculopathy of the right lower extremity, by way of procedural background, the RO granted service-connection for radiculopathy of the right lower extremity in a November 2003 RO rating decision, and assigned a 10 percent evaluation, effective on July 18, 2003.  

More recently, in a January 2010 rating decision, issued in March 2010, the RO increased the rating to 20 percent for the service-connected radiculopathy of the right lower extremity, effective on November 10, 2009.  

The RO based its decision on the findings of the November 2009 VA examination report, which showed findings of symptoms affecting the Veteran's gait.  

As noted, the Veteran's disability has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  He asserts that this nerve dysfunction warrants an increased initial rating due to symptoms that include limited mobility and episodes of pain, tingling, and numbness radiating from the lumbar spine down the right leg causing muscle weakness and sensory loss.  

In this regard, the VA, SSA and private treatment records, dated from 2003, reflect findings including those of the required use of a cane, decreased motor function of the right lower extremity, decreased sensation in all dermatomes along the right lower extremity to light touch and temperature and an ability to get up from chair without assistance from upper extremities, worsening low back pain radiating to the right lower extremity, right leg weakness, and straight leg testing limited due to significant tightness in hamstrings without hyperreflexia in the lower extremities, for which he has been prescribed various medications and treated with a TENS unit.  

In the September 2003 QTC examination, the Veteran was observed to have right antalgic gait, pain shooting in the posterior lateral aspect of the right thigh, positive straight leg raising at 10 degrees on the right and 45 degrees on the left, normal sensory function, absent deep tendon reflexes for the knee and ankle, and normal motor function in the lower extremities.  

The Veteran was diagnosed with residual lower back pain, right sciatic pain, and limited ability to bend his back.  The examiner noted objective factors of positive straight leg raising, severe limitation of range of motion, spasms of the lower back, the musculature, and the positive straight leg raising, bilaterally.  

In the May 2004 QTC examination, the examiner noted that the Veteran had been diagnosed with paralysis of the sciatic nerve since September 2002.  The Veteran reported having the lower back and right leg involved, and that his right leg felt numb all the time with tingling and pain, and indicated that he could not lift hardly anything, stand for long, or sit for long.  The Veteran noted that medication did not work.  

The examination results included those of abnormal right antalgic gait, which seemed exaggerated; increased pinprick sensation from the knee to the toes of the lateral surface of the right leg; symmetrical 1+ deep tendon reflexes at the knee, and the symmetrical absence deep tendon reflexes at the ankle, and normal motor function in the lower extremities.  

The examiner observed that there were no other findings, except that the Veteran used a cane and the appearance that there was some degree of feigning of symptoms in that he had no more movement of his lower than he did.  The Veteran was diagnosed with paralysis of the sciatic nerve.  

The March 2005 QTC examination report reflected the Veteran's reports of having constant tingling and numbness in the right leg that traveled from the lower back and being treated with Naprosyn and oxycodone.  He indicated that the functional impairment from the nerve disability included those pain with sitting or standing for any length of time, hard to walk far, need of a cane, trouble with stairs and lifting, and being unable to work.  

The examination revealed sensory deficit of the right lateral thigh, motor weakness of the right knee extension 4 out of 5 and reflex loss at the right knee.  Further, a sensory deficit of the right lateral leg, right dorsal foot, and right lateral foot, along with motor weakness of the right great toe extension 4 out of 5, was also observed.  

The examiner observed that there was right L4 to L5 nerve involvement revealing findings of neuralgia, motor dysfunction and sensory dysfunction.  

More recently, the November 2009 VA examination report showed the Veteran's complaints of having right lower extremity radiculopathy, to include symptoms of pain and weakness, that had progressively worsened and caused him to use a TENS unit, cane, back brace, and various medications for treatment.  

On examination, the examiner observed that the Veteran had shuffling, hesitating antalgic gait on the right side; but found no muscle atrophy.  He endorsed having symptoms of paresthesias, leg or foot weakness, falling, and unsteadiness related to his nerve disability, although the examiner noted that his unsteadiness might be related to a past history of embolic cerebrovascular accident or post-ictal changes.  

The examination of the lower extremity revealed that while the Veteran was able to tell pain versus dull sensation apart, his ability to do so required careful delineation on the plantar aspect of his feet, suggestive of a polyneuropathy, not a neurological dermatome.  

A detailed reflex examination revealed findings of normal right knee jerk, right ankle jerk and right plantar flexion.  The Veteran was diagnosed with moderate to severe lumbar degenerative disc disease with lumbar stenosis, especially lateral, likely explanation for right lower extremity radiculopathy.  

Given the VA examination findings during the course of the appeal showing some motor deficit, sensory dysfunction, and impaired reflexes as manifestation likely attributable to severe lumbar degenerative disc disease with lumbar stenosis and right lower extremity radiculopathy, along with findings reflected in private and VA treatment records showing muscle weakness, chronic pain, tingling and numbness, the Board finds that the service-connected disability picture more closely resembles that of moderately severe incomplete paralysis so as to warrant an increased rating of 40 percent, but no higher under the provisions of Diagnostic Code 8520 for the entire duration of the appeal.  

The Board notes that the record is negative for findings of marked muscular atrophy, which would otherwise warrant a rating of 60 percent for severe incomplete paralysis.  Likewise, on this record, findings of complete sciatic nerve paralysis are not demonstrated.  

Finally, the Board has considered whether "staged" ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The record, however, does not support assigning different percentage disability ratings for either disability during the course of the appeal.  

Moreover, the service-connected disability picture is not show to be so unusual or exceptions as the render the application of the established rating standards impractical in this case.  As discussed, the assigned ratings are found to address and fully assess the current severity of the service-connected low back disability and radiculopathy.  Moreover, in considering the extent of the service-connected disability, the RO has assigned a total rating 


ORDER

An increased rating in excess of 40 percent for the service-connected status-post lumbar discectomy with degenerative disc disease and limitation of motion is denied.  

An increased, initial rating of 40 percent, but no more, for the service-connected radiculopathy of the right lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


